Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 09/13/2022.
Claims 1-4, 6-10 and 12-21 are pending.
Claim 5 has been cancelled.

Double Patent Rejection
Applicant filed Terminal Disclaimer and the terminal disclaimer has been approved. The rejection in this regard has been withdrawn.

Applicant Arguments
Claim Rejections – Anticipated- 35 U.S.C. 102
Claims 1-4
Applicant argues that Donley does not teach subscriber expansion.
Applicant argues that Donley fails to describe the concept of a virtual zone as described in the present application. The present application describes a “virtual zone” as “a cloud computing zone that contains one or more virtual network functions operating within a cloud computing system and that supports at least one OSI communication model layer 4-7 service for users from a localized region. Claim 1 has been amended to further clarify the “virtual zone”, “wherein virtual zone is one of a plurality of virtual zones operating within a plurality of localized regions”, which is moved from cancelled claim 5 into amended claim 1.
Applicant argues that Donley teaches a solution to offer subscribers a way to tailor the network to their specific use case. As such, the subscriber is a home network subscriber associated with a home network. The claimed “subscriber expansion” adds new subscribers to the plurality of subscribers within a virtual zone that includes a virtual network function that supports, at least in part, a telecommunication service. They are different.
Applicant argues that Claim 1 also recites, “determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion; and homing the new subscribers associated with the subscriber expansion to a further virtual zone”. Donley does not teach “determining that a capacity constraint exists”, and “homing the new subscriber associated with the subscriber expansion to a further virtual zone”. Donley also fails to teach or describe these limitations above.
Claim 9
As to claim 9, applicant argues that Donley does not teach “defining a plurality of virtual zones, detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones, and directing traffic associated with a service provided, at least in part, by the virtual zone to a further virtual zone of the plurality of virtual zones.”.
Applicant argues that Donley fails to teach anything regarding the detection of failure of a virtual network function or anything regarding a response to the detection.
Claims 12-17
As to claim 12, applicant argues that Donley does not teach “instantiating, by a cloud computing system comprising a plurality of compute resources, a plurality of virtual network functions, wherein each of the plurality of virtual network functions comprises network functions instructions; logically grouping, by the cloud computing system, the plurality of virtual network functions into a plurality of virtual zones; and causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources.”
Examiner’s Response:
The applicant's arguments/remarks filed on 09/13/2022 regarding claims 1-4, 6-10 and 12-21 have been fully considered but are moot in view of new ground(s) of rejection. The arguments/remarks are taught by previous reference arts and newly cited arts, Jang (U.S. Pub. No. 2014/0189109). 
Claim Rejections – Anticipated- 35 U.S.C. 102
Claims 1-4
Donley teaches “network function virtualization or other cloud/remote processing of packets (cloud computing environment), signals, messaging, etc. for a home network or other network desiring remote management, A virtual platform (virtual zone) or other feature outside of the management network may be configured to implement various NFVs according to NFV designs”, as recited in the ABSTRACT. Thus Donley teaches virtual zones in cloud computing environment.
Further, Donley mentioned Subscribing capacity constraint in the art, as recited in paragraph [0018], “The virtual platform 12 or capabilities associated therewith (the MSO (multiple system operator) may include SDN and/or any number of other devices to facilitate the contemplated NFVs) may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO. The offsite management may enable users to move beyond the device-centric architecture and consider a virtualized service-centric architecture, which offers MSOs the ability to better manage subscriber networks and to understand how customers are using them, and offers subscribers a way to tailor the network to optimize their specific use cases”, here, Donley teaches virtualizing the subscribing network resource, mentions subscriptions, subscribers, or other relevant concepts.
As recited in paragraph [0037], “offer subscribers a new network architecture that is mass-personalized, automated, and tailored (including expansion to fit the need) to individual needs”, Donley teaches subscriber expansion.
Jang teaches wherein virtual zone is one of a plurality of virtual zones operating within a plurality of localized regions (See at least ABSTRACT, “The system for dynamically expanding a virtual cluster having one or more virtual machines (VMs), the system comprising a monitor measures resource availability of a target virtual cluster, an expansion controller which receives the measured resource availability, determines whether to expand the target virtual cluster (plurality of localized regions) based on the measured resource availability and determines a type and a number of VM instances to be additionally allocated to the target virtual cluster based on the measured resource availability and a type of the target virtual cluster”, and ¶ [0038], “the virtual cluster service is provided in units of virtual clusters, each composed of a plurality of virtual machine (VM) instances. Accordingly, a user of a virtual cluster can obtain the effect of operating a virtual server pool (a plurality of virtual zones operating) and can save management costs compared with when operating a physical server pool”)
Claim 9
Donley teaches wherein defining a plurality of virtual zones, and directing traffic associated with a service provided, at least in part, by the virtual zone to a further virtual zone of the plurality of virtual zones (See at least paragraph [0042], “NFVs may be applied to the upstream communications”; and paragraph [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines (virtual zones) to elastically cover the rise and fall of the demand through the hours an delays”).
Thanga teaches detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones (See at least ¶ [0036], “the described embodiments capture the configuration and application state of a virtual cluster on one computer system, transfer the captured state to a second computer system, and instantiate the captured state on the second computer system”; and ¶ [0048], “A cluster’s high-availability framework can detect a machine failure quickly and switch the application or service to another machine that runs in an identical environment”).
Claims 12-20
As to claim 12, Donley teaches the telecommunications network being configured with virtual network functions that support a telecommunications service, as recited in paragraph [0042], “NFVs may be applied to the upstream communications”; and paragraph [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines (virtual zones) to elastically cover the rise and fall of the demand through the hours an delays”.
And Tonga further teaches wherein causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources (See at least ¶ [0040], they may be geographically distributed in which the machines may be separated by hundreds to thousands of miles; or they may be aggregations of clusters (clusters are organized into a kind of hierarchy of clusters, often called “super clusters”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Donley et al. (hereinafter referred to as Donley) (U. S. Pub. No. 2016/0006696 A1) in view of Jang (U.S. Pub. No. 2014/0189109).
As to claim 1, Donley teaches cloud computing system comprising: a plurality of compute resources; and a plurality of memory resource comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations (See at least ABSTRACT, “Network function virtualization (NFV) or other cloud/remote processing of packets, signals, messaging, etc. for a home network or other network desiring remote management is contemplated”) comprising detecting a subscriber expansion in a virtual zone (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”), wherein the virtual zone comprises a virtual network function that is executable by a hardware resource of the cloud computing system (See at least ¶ [0051], “That marking can be a predefined map that indicates one or more VNFs (Virtual network Function) in the MSO (multiple system operator) cloud that are chained together so as to enable Orchestrator at the MSO to arrange the subscriber’s data flow”), wherein the virtual network function supports, at least in part, a telecommunications service to be provided to a plurality of subscribers within the virtual zone (See at least ¶ [0042], “NFVs may be applied to the upstream communications”; and ¶ [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines to elastically cover the rise and fall of the demand through the hours an delays”), and wherein the subscriber expansion comprises adding new subscribers to the plurality of subscribers (See at least ¶ [0018], “The virtual platform 12 or capabilities associated therewith may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO(or the subscriber via a self-service portal)”), determining that a capacity constraint exists within the virtual zone as a result of the subscriber expansion, and homing the new subscribers associated with the subscriber expansion to a further virtual zone (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).
Although Donley teaches the substantial features of the claimed invention, Donley fail to expressly teach wherein virtual zone is one of a plurality of virtual zones operating within a plurality of localized regions.
In analogous teaching, Jang exemplifies this wherein Jang teaches wherein the virtual network function comprises a virtual session board controller (See at least ABSTRACT, “The system for dynamically expanding a virtual cluster having one or more virtual machines (VMs), the system comprising a monitor measures resource availability of a target virtual cluster, an expansion controller which receives the measured resource availability, determines whether to expand the target virtual cluster (plurality of localized regions) based on the measured resource availability and determines a type and a number of VM instances to be additionally allocated to the target virtual cluster based on the measured resource availability and a type of the target virtual cluster”, and ¶ [0038], “the virtual cluster service is provided in units of virtual clusters, each composed of a plurality of virtual machine (VM) instances. Accordingly, a user of a virtual cluster can obtain the effect of operating a virtual server pool (a plurality of virtual zones operating) and can save management costs compared with when operating a physical server pool”).
Thus, given the teaching of Jang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jang, method and system of expanding virtual cluster, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to additionally allocate the resource to the target virtual cluster (See Jang: ABSTRACT).

As to claim 2, Donley and Jang teach the cloud computing system of claim 1. Donley further teaches wherein the operations further comprise: expanding a capacity of the virtual zone to support the new subscribers; and rehoming the new subscribers to the virtual zone after expanding the capacity of the virtual zone to support the new subscribers (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 3, Donley and Jang teach the cloud computing system of claim 2. Donley further teaches wherein expanding the capacity of the virtual zone to support the new subscribers comprises instantiating a further virtual network function with the virtual zone (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices) to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

As to claim 4, Donley and Jang teach the cloud computing system of claim 2. Donley further teaches wherein expanding the capacity of the virtual zone to support the new subscribers comprises expanding the capacity of the virtual network function to support the new subscribers (See at least ¶ [0053], “the overall tunnel identifies the subscriber and the individual service  tunnels inside the overall tunnel indicate the VNFs (services or polices) to be applied…Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes”).

Claims 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Donley in view of Thanga et al. (hereinafter referred to as Thanga) (U.S. Pub. No. 2011/0307886 A1).
As to claim 9, Donley teaches cloud computing system comprising: a plurality of compute resources; and a plurality of memory resource comprising instructions that, when executed by at least a portion of the plurality of compute resources, cause the cloud computing system to perform operations (See at least ABSTRACT, “Network function virtualization (NFV) or other cloud/remote processing of packets, signals, messaging, etc. for a home network or other network desiring remote management is contemplated”) comprising defining a plurality of virtual zones (See at least ¶ [0051], “one or more VNFs in the MSO cloud that are chained together so as to enable an Orchestrator at the MSO to arrange the subscriber’s data flow”; and ¶ [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines to elastically cover the rise and fall of the demand through the hours an delays”).
Although Donley teaches the substantial features of the claimed invention, Donley fail to expressly teach wherein detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones.
In analogous teaching, Thanga exemplifies this wherein Thanga teaches wherein detecting a failure of a virtual network function operating within a virtual zone of the plurality of virtual zones (See at least ¶ [0036], “the described embodiments capture the configuration and application state of a virtual cluster on one computer system, transfer the captured state to a second computer system, and instantiate the captured state on the second computer system”; and ¶ [0048], “A cluster’s high-availability framework can detect a machine failure quickly and switch the application or service to another machine that runs in an identical environment””).
Thus, given the teaching of Thanga, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thanga, method and system of migrating virtual cluster, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to recreate the virtual cluster state (See Thanga: ABSTRACT).

As to claim 12, Donley teaches a method comprising: instantiating, by a cloud computing system comprising a plurality of compute resources; and a plurality of virtual network functions, wherein each of the plurality of virtual network functions comprises network function instructions (See at least ¶ [0042], “NFVs may be applied to the upstream communications”; and paragraph [0052], “The Orchestrator, part of the Virtual platform (virtual zone), detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs…and VNFs created on those virtual machines (virtual zones) to elastically cover the rise and fall of the demand through the hours an delays”); logically grouping, by the cloud computing system, the plurality of virtual network functions into a plurality of virtual zones (See at least ¶ [0051], “That marking can be a predefined map that indicates one or more VNFs (Virtual network Functions) in the MSO (multiple system operator) cloud that are chained together so as to enable Orchestrator at the MSO to arrange the subscriber’s data flow”).
Although Donley teaches the substantial features of the claimed invention, Donley fail to expressly teach wherein causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources.
In analogous teaching, Thanga exemplifies this wherein Thanga teaches wherein causing, by the cloud computing system, each virtual zone of the plurality of virtual zones to provide, via a portion of the plurality of virtual network functions, at least in part, a telecommunication service within a geographical region independent of a physical location of a plurality of physical compute resources (See at least ¶ [0040], they may be geographically distributed in which the machines may be separated by hundreds to thousands of miles; or they may be aggregations of clusters (clusters are organized into a kind of hierarchy of clusters, often called “super clusters”).
Thus, given the teaching of Thanga, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Thanga, method and system of migrating virtual cluster, into Donley, network function virtualization method and system, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to recreate the virtual cluster state (See Thanga: ABSTRACT).

As to claim 13, Donley and Thanga teach the method of claim 12. Donley further teaches wherein further comprising: detecting, by the cloud computing system, new subscribers to the telecommunication service within a first virtual zone of the plurality of virtual zones; and determining, by the cloud computing system, that a capacity constraint exists within the first virtual zone as a result of the new subscribers (See at least ¶ [0018], “The virtual platform 12 or capabilities associated therewith may provide a solution to the growing complexity of subscriber home networks by virtualizing management of the home network for management by the MSO(or the subscriber via a self-service portal)”; and “¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 14, Donley and Thanga teach the method of claim 13. Donley further teaches wherein further comprising homing the new subscribers to a second virtual zone of the plurality of virtual zones (“¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 15, Donley and Thanga teach the method of claim 14. Donley further teaches wherein further comprising: expanding, by the cloud computing system, capacity of the first virtual zone to support the new subscribers (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”); and rehoming, by the cloud computing system, the new subscribers to the first virtual zone after the capacity of the first virtual zone is expanded to support the new subscribers  (See at least ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 16, Donley and Thanga teach the method of claim 13. Donley further teaches wherein further comprising instantiating a further virtual network function after a first virtual network function of the plurality of virtual network functions fails to prevent the telecommunication service from being interrupted (See at least ¶ [0021], “In the event of an Internet connectivity failure, this architecture would allow the network to use a backup connectivity mechanism”; and ¶ [0037], “The contemplated network virtualization allows MSOs to offer subscribers a new network architecture (subscriber expansion) that is mass-personalized, automated, and tailored to individual needs”).

As to claim 17, Donley and Thanga teach the method of claim 12. Donley further teaches wherein the plurality of virtual zones operate within a plurality of localized regions (See at least ¶ [0052], “The orchestrator, part of the Virtual platform, detects which VNFs are needed and available and with the SDN controller, directs the traffic through the VNFs” and ¶ [0053], “Either way, a zone may be created. These zones may be predetermined by the MSO before they are made available to the MSO portal. If a subscriber logs onto the portal, using the unique credentials that identify permission to make changes, users and devices can be placed into zones”).

Claims 6-8, 10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donley in view of Jang, and further in view of Vittal et al. ( U.S. Pub. No. 2014/0149980 A1),
As to claim 6, Donley and Jang teach the cloud computing system of claim 1. However, Donley and Jang fail to expressly teach wherein the virtual network function comprises a virtual session board controller.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session board controller (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Jang, method and system of expanding virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 7, Donley and Jang teach the cloud computing system of claim 1. However, Donley and Jang fail to expressly teach wherein the virtual network function comprises a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Jang, method and system of expanding virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 8, Donley and Jang teach the cloud computing system of claim 1. However, Donley and Jang fail to expressly teach wherein the virtual network function comprises a virtual session border controller and a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session border controller and a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Jang, method and system of expanding virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 10, Donley and Thanga teach the cloud computing system of claim 9. However, Donley and Thanga fail to expressly teach wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session border controller, a virtual call session control function, a virtual border controller function, or any function that provides, at least in part, the service (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Thanga, method and system of migrating virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 18, Donley and Thanga teach the method of claim 12. However, Donley and Thanga fail to expressly teach wherein the virtual network function comprises a virtual session board controller.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the virtual network function comprises a virtual session board controller (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Thanga, method and system of migrating virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 19, Donley and Thanga teach the method of claim 12. However, Donley and Thanga fail to expressly teach wherein the plurality of virtual network functions comprises a virtual call session control function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the plurality of  virtual network functions comprises a virtual call session control function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Thanga, method and system of migrating virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 20, Donley and Thanga teach the method of claim 12. However, Donley and Thanga fail to expressly teach wherein the plurality of virtual network functions comprises a virtual session border controller function.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the plurality of virtual network functions comprises a virtual session border controller function (See at least ¶ [0022], “enabling generic computing device 101 to perform various functions”; ¶ [0037], “embodiments may include a network 130 that can be any of the following network types; a point to point network; a broadcast network; a telecommunications network; a data communication network”; and ¶ [0049], “The virtual machines hosted by one or more of the hypervisors of hypervisor clusters 306 and 308 may be utilized by one or more users via one or more user devices”, here, virtual machine has virtual session board controller”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Thanga, method and system of migrating virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

As to claim 21, Donley and Thanga teach the method of claim 12. However, Donley and Thanga fail to expressly teach wherein the telecommunications service comprises a real-time voice service.
In analogous teaching, Vittal exemplifies this wherein Vittal teaches wherein the telecommunications service comprises a real-time voice service (See at least  ¶ [0030], “The client machine may execute, operate or otherwise provide an application that can be any one of the following: software related to voice over internet protocol (VoIP) communications like to soft IP telephone; an application for facilitating real-time-data communications”).
Thus, given the teaching of Vittal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of  Vittal, method and system of diagnostic virtual machine, into Donley, network function virtualization method and system, and Thanga, method and system of migrating virtual cluster, for method and system to control virtual session. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to have access to resources of cloud computing (See Vittal: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
11/06/2022

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454